      Case 1:21-cv-03798-ELR-CCB Document 14 Filed 09/15/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Robert Christopher McCoy,         )
                                  )
                   Plaintiff,     )
                                  )                Civil Action No. 5:21-cv-2646-BHH
v.                                )
                                  )
C. Harris and USP Atlanta (FBOP), )                              ORDER
                                  )
                   Defendant.     )
________________________________)

       This matter is before the Court upon Plaintiff Robert Christopher McCoy’s

(“Plaintiff”) pro se complaint alleging violations of his constitutional rights while housed in

a facility in Atlanta. In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2)(d) (D.S.C.), the matter was referred to a United States Magistrate Judge for

preliminary determinations.

       On August 26, 2021, Magistrate Judge Kaymani D. West issued a report and

recommendation (“Report”) outlining the issues and recommending that the Court transfer

this action to the United States District Court for the Northern District of Georgia. Attached

to the Magistrate Judge’s Report was a notice advising Plaintiff of the right to file written

objections to the Report within fourteen days of being served with a copy. To date, no

objections have been filed.

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole
      Case 1:21-cv-03798-ELR-CCB Document 14 Filed 09/15/21 Page 2 of 2




or in part, the recommendation of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no party has filed specific objections to the Report, the Court has

reviewed the record, the applicable law, and the findings and recommendations of the

Magistrate Judge for clear error. After review, the Court finds no clear error and agrees

with the Magistrate Judge’s findings and recommendations. Accordingly, the Court adopts

the Magistrate Judge’s Report (ECF No. 10), and the Court transfers this action to the

United States District Court for the Northern District of Georgia for further handling.

       IT IS SO ORDERED.

                                                    /s/Bruce H. Hendricks
                                                    United States District Judge

September 15, 2021
Charleston, South Carolina




                                                2
